Case 19-17375-amc       Doc 17Filed 01/16/20 Entered 01/16/20 19:05:39              Desc Main
                              Document     Page 1 of 3
                     THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:
 ARNOLD J. MALERMAN                                         BK. No. 19-17375-amc
 A/K/A ARNOLD J. MALERMAN, DDS, PC
 JOYCE M. MALERMAN                                          Chapter No. 07
 A/K/A JOYCE F. MALERMAN
                      Debtors

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY AS TRUSTEE FOR HSI ASSET                           11 U.S.C. §362
 SECURITIZATION CORPORATION TRUST                     :
 2007-OPT1, MORTGAGE PASS-THROUGH                     :
 CERTIFICATES, SERIES 2007-OPT1                       :
                       Movant                         :
                  v.
 ARNOLD J. MALERMAN
 A/K/A ARNOLD J. MALERMAN, DDS, PC
 JOYCE M. MALERMAN
 A/K/A JOYCE F. MALERMAN
                  and
 GARY FRANCIS SEITZ (TRUSTEE)

                             Respondents

MOTION OF DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR HSI
 ASSET SECURITIZATION CORPORATION TRUST 2007-OPT1, MORTGAGE PASS-
 THROUGH CERTIFICATES, SERIES 2007-OPT1 FOR RELIEF FROM AUTOMATIC
   STAY UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

              Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtors ARNOLD J. MALERMAN A/K/A ARNOLD J. MALERMAN, DDS, PC AND

JOYCE M. MALERMAN A/K/A JOYCE F. MALERMAN.

              1.      Movant is DEUTSCHE BANK NATIONAL TRUST COMPANY AS

TRUSTEE FOR HSI ASSET SECURITIZATION CORPORATION TRUST 2007-OPT1,

MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OPT1.

              2.      Debtors, ARNOLD J. MALERMAN A/K/A ARNOLD J. MALERMAN,

DDS, PC AND JOYCE M. MALERMAN A/K/A JOYCE F. MALERMAN are the owners of the

premises located at 840 TIMBER LANE, UPPER DUBLIN, PA 19025, hereinafter known as the

mortgaged premises.
Case 19-17375-amc         Doc 17     Filed 01/16/20 Entered 01/16/20 19:05:39            Desc Main
                                    Document        Page 2 of 3
               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Movant wishes to proceed with foreclosure proceedings on the mortgage

because of Debtors' failure to make the monthly payment required hereunder.

               5.      The foreclosure proceedings were stayed by the filing of the instant Chapter 07

Petition.

               6.      As of January 15, 2020, the principal balance owed on the loan is $347,487.56.

               7.      As of January 15, 2020, interest in the amount of $13,990.31 has accrued since

the application of the last payment received from the Debtors.

               8.      In addition, as of January 15, 2020, the following charges, fees and costs have

been added to the balance of the loan and are due and owing to Movant: Accrued Late Charges in the

amount of $398.27, Escrow Advance in the amount of $13,415.41, Non-sufficient funds (NSF) fees in

the amount of $25.00, and Foreclosure Fees and Costs in the amount of $2,812.90.

               9.      As of January 15, 2020, the payoff due on the mortgage is $378,129.45.

               10.     As of January 15, 2020, Debtors have failed to tender payments for the months

of November 2018 through January 2020. The monthly payments for November 2018 through

October 2019 are $2,294.78 each.    The monthly payments for November 2019 through January 2020

are $2,321.49 each, with accrued late charges in the amount of $398.27, plus NSF fees in the amount

of $25.00 and Foreclosure Fees and Costs in the amount of $2,812.90. The next payment is due on or

before February 1, 2020 in the amount of $2,321.49.

               11.     As of January 15, 2020, the amount necessary to reinstate the account        is

$37,738.00.

               12.     Movant, DEUTSCHE BANK NATIONAL TRUST COMPANY AS

TRUSTEE FOR HSI ASSET SECURITIZATION CORPORATION TRUST 2007-OPT1,

MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OPT1, requests the Court

award reimbursement in the amount of $931.00 for the legal fees and costs associated with this

Motion.
Case 19-17375-amc         Doc 17    Filed 01/16/20 Entered 01/16/20 19:05:39 Desc Main
                                   Document       Page 3 of 3
               13.     Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               14.     Movant specifically requests permission from the Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               15.     Respondent, GARY FRANCIS SEITZ, is the Trustee appointed by the

Honorable Court.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      modifying the Automatic Stay under Section 362 with respect to 840 TIMBER

LANE, UPPER DUBLIN, PA 19025 (as more fully set forth in the legal description attached to the

Mortgage of record granted against the Premises), as to allow Movant, its successors and assignees, to

proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      Granting any other relief that this Court deems equitable and just.

                                                     /s/ Mario J. Hanyon, Esquire
                                                     Mario J. Hanyon, Esq., Id. No.203993
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31340
                                                     Fax Number: 215-568-7616
January 16, 2020                                     Email: mario.hanyon@phelanhallinan.com
